Exhibit 10.1
 
LICENSE AND ACQUISITION AGREEMENT
 
This LICENSE AND ACQUISITION AGREEMENT (this “Agreement”) becomes effective as
of 21st day of February, 2014 (the “Effective Date”) among Moxian Group
Holdings, Inc., a Florida corporation (the “Licensor” or “MOXG”), Moxian Group
Limited, a corporation incorporated under the laws of British Virgin Islands
(“Moxian BVI”), Moxian China, Inc., a Nevada corporation (the “Licensee” or
“MOXC”), and Moxian CN Group Limited, a corporation incorporated under the laws
of Samoa (“Moxian CN SAMOA”).  Each of the Licensor, Licensee, Moxian BVI, and
Moxian CN SAMOA is referred to herein as a “Party” and collectively, as the
“Parties.”
 
RECITALS
 
WHEREAS, the Licensor is engaged in the business of business to business and
business to consumer social media and provides a social networking platform to
businesses to reach their desired consumer base and drive sales utilizing one
single platform;


WHEREAS, the Licensor wishes to grant and Licensee wishes to obtain an exclusive
license to use the Trademarks and IP Rights (hereinafter defined) of Licensor
and exclusive rights to distribute and promote MOXG Products and Services
(hereinafter defined) upon the terms and conditions set forth herein;
 
WHEREAS, the Licensee owns 1 ordinary share of Moxian CN SAMOA, representing
100% of equity interests of Moxian CN SAMOA;


WHEREAS, the Licensor owns 2 ordinary shares of Moxian BVI, representing 100% of
equity interests of Moxian BVI (the “Equity Interest of Moxian BVI”) and
Licensor intends to sell, transfer, and convey 100% of the Equity Interest of
Moxian BVI to Moxian CN SAMOA;


NOW, THEREFORE, for good and valuable consideration including the mutual
agreements contained in this Agreement, the parties agree as follows:
 
ARTICLE I. DEFINITIONS
 
1.1. “Affiliate” shall mean any entity or person that directly or indirectly
controls, is controlled by or is under common control with either Party. For
purposes of this definition, “control” means possession of the power to direct
the management of such entity or person, whether through ownership of more than
fifty percent (50%) of voting securities, by contract or otherwise.
 
1.2. “Agent” shall mean the representatives of Licensee who shall be granted the
rights to solicit, at such agent’s own expense, orders to subscribe for MOXG
Products and Services in the Licensed Territory and collect payment for orders
of MOXG Products and Services.
 
1.3. "Collateral Materials" shall mean all materials of any kind which either
bear any of the Trademarks, or are used in connection with the subscription,
distribution, marketing or promotion of MOXG Products and Services. Collateral
Materials may include, without limitation, invoices, business cards, letterhead,
signage, catalogs and other direct mail promotions or materials, advertisements,
public relations materials and press packages.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4. "Commercially Reasonable Efforts" shall mean documented efforts that are
commercially reasonable, taking into account the proprietary position of the
products and services, pricing, the potential profitability of the products and
services, regulatory considerations and other commercially or scientifically
relevant factors. In determining Commercially Reasonable Efforts with respect to
a particular MOXG Products and Services, Licensee may not reduce such efforts
due to the competitive, regulatory or other impact of any other products that it
owns, licenses or is developing or commercializing.
 
1.5. “Confidential Information” shall mean all information not otherwise
publicly available disclosed by one party to the other during the negotiation of
or under this Agreement in any manner, whether orally, visually or in tangible
form, that relates to MOXG Products and Services or the Agreement itself.
Confidential Information shall include, without limitation, materials, know-how
and data, technical or non-technical, trade secrets, inventions, methods and
processes, whether or not patentable.
 
1.6. “Earned Royalty” is defined in Article 5.2.
 
1.7. “Effective Date” is defined in the preamble of this Agreement.
 
1.8. "Gross Profits" shall mean the aggregate gross price for subscriptions for
MOXG Products and Services.
 
1.9. “Insolvent” shall mean that Licensee (i) has ceased to pay its debts in the
ordinary course of business, (ii) has current assets that are insufficient to
pay its current obligations, (iii) is insolvent as defined by the United States
Federal Bankruptcy Law, as amended from time to time, or (iv) has commenced
bankruptcy, reorganization, receivership or insolvency proceedings, or any other
proceeding under any Federal, state or other law for the relief of debtors.
 
1.10. "IP Rights" shall mean Licensor’s (i) copyright and trade dress rights,
other than rights in the Trademarks, now or hereafter owned by Licensor in and
to any designs, patterns, prints, labels, advertising and materials used in
conjunction with the MOXG Products and Services, whether created by or on behalf
of Licensor or Licensee; and (ii) know-how, trade secrets, technologies and
other intellectual property rights that are utilized in connection with the MOXG
Products and Services, which are set forth on Exhibit A annexed hereto.
 
1.11. “License” refers to the license granted under Article 3.1.
 
1.12. “MOXG Products and Services” shall mean products and services of Moxian
Group Holdings, Inc., including but not limited to, MO-Promo Platform, MOXG
Advertisement Service, MOXG Mobile Applications, MO-Tube Packages and MO-Points.
 
1.13. “Licensed Territory” shall mean Malaysia, People’s Republic of China
including Hong Kong SAR, Taiwan and other countries and regions that MOXG
conducts and operates its business.
 
 
2

--------------------------------------------------------------------------------

 
 
1.14. “Sublicensee” shall mean any third party sublicensed by Licensee to
distribute and promote any MOXG Products and Services.
 
1.15. “Term” is defined in Article 9.1.
 
1.16. “Trademarks” shall mean Moxian and the Moxian logo, and variants of any of
the foregoing marks which are set forth on Exhibit A annexed hereto.
 
ARTICLE II. ACQUISITION OF EQUITY INTEREST OF MOXIAN BVI
 
2.1 Acquisition of Equity Interest of Moxian BVI.  Upon the terms and subject to
the conditions set forth in this Agreement, the Licensor shall sell, assign,
transfer, convey and deliver all of the Equity Interest of Moxian BVI to Moxian
CN SAMOA, a wholly-owned subsidiary of Licensee, and Moxian CN SAMOA shall
accept all of the outstanding Equity Interest of Moxian BVI.
 
2.2 Consideration.  As consideration for the Equity Interest of Moxian BVI as
provided for in Section 2.1., on the Effective Date, Moxian CN SAMOA should
cause the Licensee to pay to the Licensor one million U.S. dollars ($1,000,000).
 
ARTICLE III. LICENSE GRANT
 
3.1. License. Subject to all the terms and conditions of this Agreement,
Licensor hereby grants to Licensee the exclusive right to use the Trademarks and
IP Rights in the Licensed Territory, and the exclusive right to solicit,
promote, distribute and sell MOXG Products and Services in the Licensed
Territory (the “License”). Licensee shall also have the right, from time to time
and at its sole discretion, engage and deploy Agents to solicit, promote,
distribute and sell MOXG Products and Services in the Licensed Territory.
 
3.2. Rights of First Refusal. If, at any time during the Term, Licensor creates
or develops any new trademark and other intellectual property relating to the
Trademarks and IP Rights licensed herein (“New IP”), Licensor shall notify
Licensee of such New IP (“New IP Notice”) and, subject to the terms of this
Section 3.2, Licensee shall have the exclusive option during the Term to obtain
the rights and entitlements of such New IP in the Licensed Territory on mutually
agreeable terms. Licensee shall have sixty (60) days from its receipt of a New
IP Notice to present to Licensor a commercially reasonable term sheet (“New IP
Term Sheet”) for licensing the New IP. If Licensee does not present such a New
IP Term Sheet to Licensor sixty (60) days after receiving a New IP Notice,
Licensee's rights with respect to such New IP shall lapse. If Licensee does
submit a New IP Term Sheet, Licensor and Licensee shall negotiate in good faith
the details of such term sheet to arrive at a mutually acceptable agreement, and
shall promptly and in good faith incorporate the terms thereof into a written
license with respect to such New IP, which may be in the form of either an
amendment to this Agreement or a separate agreement in substantially the form of
this Agreement, as reasonably determined by Licensor.
 
Article IV. SUBLICENSES
 
4.1. Licensee shall not sublicense the rights granted to it under this Agreement
to a non-Affiliate without the prior written consent of Licensor. In the event
Licensor consents to a sublicense under this Section 4.1, in addition to any
other terms and conditions Licensor may require, the provisions of Section 4.2
and 4.3 shall apply.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2. Any sublicense granted by Licensee shall include substantially the same
definitions and provisions on this Agreement, and such other provisions as are
needed to enable Licensee to comply with this Agreement. Licensee will provide
Licensor with a copy of each Sublicense Agreement (and all amendments thereof)
promptly after execution. Licensee shall remain responsible for the performance
of all Sublicensee under any such sublicense as if such performance were carried
out by Licensee itself. A breach of this provision shall constitute a material
breach that is subject to Section 9.2.
 
4.3. Licensee agrees that it has sole responsibility to promptly provide
Licensor with a copy of any amendments to sublicenses granted by Licensee under
this Agreement and to notify Licensor of termination of any sublicense.
 
ARTICLE V. LICENSE ISSUE ROYALTY; LICENSE MAINTENANCE ROYALTY; EARNED ROYALTY
 
5.1. During the Term of this Agreement, Licensee agrees to pay to Licensor an
annual license maintenance royalty (“License Maintenance Royalty”) of one
million U.S. Dollars ($1,000,000) commencing on the second anniversary of the
Effective Date during the Term.
 
5.2. During the Term of this Agreement, as partial consideration for the
License, Licensee shall pay to Licensor an earned royalty on cumulative Gross
Profits of MOXG Products and Services by Licensee or its Affiliates (“Earned
Royalty”) in the amount of three percent (3%) of Gross Profits in each calendar
year in the Licensed Territory.
 
5.3. Payment. All royalties and other payments by Licensee to Licensor under
this Section 5 shall be made in U.S. dollars via check or electronic wire
transfer to a bank account designated by Licensor.
 
5.4. Taxes. Licensee shall bear all taxes, duties and other governmental charges
in the Licensed Territory relating to or arising under this Agreement,
including, without limitation, any state, local or federal income taxes (except
withholding taxes on royalties imposed by applicable law), any stamp or
documentary taxes or duties, turnover, sales or use taxes, value added taxes,
excise taxes, customs or exchange control duties or any other charges relating
to or on any royalty payable by Licensee to Licensor. If any tax or withholding
tax is imposed on royalties, Licensee shall pay all such deducted withholding
taxes to the appropriate taxing authority and deliver to Licensor the certified
receipts evidencing such payment and shall be responsible for any interest and
penalties (in the event such tax payments are not made timely). Nothing herein
shall be construed so as to require Licensee to pay state, local or federal
taxes based on Licensor's income.
 
5.5. Royalty Records. Licensee shall keep true books of account containing an
accurate record of all data necessary for the determination of the amounts
payable to or on behalf of Licensor under this Agreement, and maintain the same
throughout the Term and for two (2) years thereafter. Licensor may from time to
time, during regular business hours and upon reasonable advance notice, examine
the applicable records of Licensee in order to verify payments, record keeping
requirements and compliance by Licensee with its obligations hereunder. Such
examinations shall be conducted during regular business hours at the Licensee's
offices by a certified public accountant selected by Licensor. All costs and
fees relating to each such examination shall be borne by Licensor. Licensor
shall conduct no more than one (1) such examination during a twelve (12)-month
period.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VI. DISTRIBUTION OF MOXG PRODUCTS AND SERVICES
 
6.1 Market Development. Licensee shall use Commercially Reasonable Efforts to
develop, exploit and maintain in the Licensed Territory and the market for the
MOXG Products and Services without diluting or damaging the value of the
Trademarks while promoting the high quality products and services associated
therewith.
 
6.2 Subscription Reports. Within ten days after the end of every month during
the Term, Licensee shall deliver to Licensor a "flash" subscription report for
such month. Licensee shall also provide in such monthly subscription reports and
other additional information as Licensor may reasonably request.
 
6.3 Distribution. Pursuant to the terms of this Agreement, Licensee shall engage
and appoint Agents to solicit, at its Agents’ own expense, orders to subscribe
for (the "Subscription Orders") MOXG Products and Services in the Licensed
Territory. Licensee shall use Commercially Reasonable Efforts to engage and
appoint Agents in the Licensed Territory.
 
ARTICLE VII. ADVERTISING AND MARKETING
 
7.1 Advertising. Licensee shall comply with all standards, specifications and/or
designs as may be established by Licensor and furnished to Licensee from time to
time, with respect to any advertising or other Collateral Materials used by
Licensee in connection with MOXG Products and Services. In addition, Licensee's
advertising and business materials shall be consistent with the prestige of the
Trademarks and Licensee shall not employ or otherwise release any of the same,
including, without limiting the foregoing, any advertisement relating to MOXG
Products and Services, unless and until Licensee shall have made a request, in
writing, detailing the dates and use to be made of such advertising material
(e.g. TV, print, catalog, etc.) to Licensor for approval and Licensor shall have
approved such advertisement. Licensee shall not use any vendor for any of such
materials unless such vendor has been approved in writing in advance by
Licensor. Approval or disapproval of any such proposed use shall be given by
Licensor as promptly as practicable after receipt of Licensee's written request
in connection therewith, but in all cases within three (3) weeks after receipt
by Licensor of Licensee's request; if neither approval nor disapproval has been
given within such time, approval shall be deemed to have been provided.
 
7.2 Marketing. Licensee shall spend such amounts as are reasonable and customary
for the business contemplated herein on other marketing and promotional
activities with respect to MOXG Products and Services not specifically
delineated hereunder including, but not limited to, cooperative advertising and
trade advertising. Licensee shall not undertake any marketing or promotional
activities, or produce or distribute any marketing or promotional materials of
any kind in connection with MOXG Products and Services, without Licensor's prior
written approval. Any Collateral Materials to be used by Licensee in connection
with its activities pursuant to this Section 7.2 (including, without limitation,
look books, catalogs and pictures) shall be produced either (i) by Licensor or
(ii) by an agency approved by Licensor, with all costs thereof to be paid by
Licensee.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE VIII. TRADEMARKS AND IP RIGHTS
 
8.1 Ownership of Trademarks and IP Rights. As between Licensor and Licensee, the
Trademarks and IP Rights (including IP Rights in all materials of any kind
created by or on behalf of Licensee hereunder) and the goodwill appurtenant
thereto are the sole and exclusive property of Licensor. Licensee acknowledges
that all uses of the Trademarks and IP Rights hereunder and all the goodwill
attached or which shall become attached to the Trademarks and IP Rights in
connection with the distribution, promotion and advertising of the MOXG Products
and Services shall inure solely to Licensor's benefit.
 
8.2 Protection of Trademarks and IP Rights. Licensor and Licensee shall prepare
and execute all necessary documents, including, without limitation, registered
user agreements and/or license registration documents, and Licensee shall
cooperate with Licensor as requested by Licensor and do whatever is reasonable
and necessary for the protection of the Trademarks and the IP Rights. Licensee
shall not do anything or authorize anyone to do anything which may adversely
affect any ownership rights of Licensor in the Trademarks, or the IP Rights, or
which may reduce or dilute the value or distinctiveness of the Trademarks or
disparage or detract from their reputation and prestige. Licensor in its sole
discretion shall determine whether the Trademarks and IP Rights should be
registered and shall bear all costs of such registrations, maintenance and
renewals in the Licensed Territory. Licensee shall not seek to register the
Trademarks, the IP Rights, or any trademark confusingly similar to the
Trademarks for any products, and Licensee shall not use any trademark
confusingly similar to the Trademarks for any products. The provisions of, and
the obligations of Licensee under, this Article 8 shall survive the expiration
or termination of this Agreement.
 
8.3 No Challenge. Licensee shall not challenge Licensor's ownership of or the
validity of any of the Trademarks or IP Rights, any applications or
registrations therefor or any rights of Licensor therein. The provisions of this
Section 8.3 shall survive the expiration of the Term.
 
8.4 Use of Trademarks and IP Rights. Licensee shall use the Trademarks and IP
Rights solely in connection with the marketing and sale of MOXG Products and
Services. Licensee shall use and display the Trademarks only in such form and
manner as are specifically provided or approved by Licensor. Licensor may
promulgate, from time to time, reasonable rules and amendments thereto, relating
to use of the Trademarks, and Licensee shall comply with all such rules and
amendments.
 
8.5 Compliance with Laws. Licensee shall comply with all the trademark laws and
other applicable laws relating to intellectual property in force in the Licensed
Territory in order to protect the rights of Licensor in and to the Trademarks
and IP Rights. Licensee shall use the Trademarks and IP Rights strictly in
compliance with all applicable legal requirements and shall use such markings in
connection therewith as may be required by applicable legal provisions. Licensee
expressly acknowledges that the distribution, labeling, and advertising of MOXG
Products and Services hereunder shall conform in all respects with all
applicable laws. Licensee shall promptly bring to Licensor's attention any
concerns it may have with respect to legal compliance of any MOXG Products and
Services and, notwithstanding any approval given or request made by Licensor,
Licensee shall not be obligated to distribute any such items hereunder until
such concerns have been addressed to Licensee's reasonable satisfaction.
 
 
6

--------------------------------------------------------------------------------

 
 
8.6 Infringement. Licensee shall notify Licensor in writing promptly upon
learning of any suspected infringement of the Trademarks or IP Rights, or
imitation or counterfeiting of MOXG Products and Services in the Licensed
Territory. Licensor thereupon shall at its sole discretion take such action as
it deems advisable for the protection of its rights in and to the Trademarks, IP
Rights and MOXG Products and Services and, if requested to do so by Licensor,
Licensee shall provide reasonable assistance to Licensor in all respects,
including, without limitation, by being plaintiffs or co-plaintiffs in any one
or more lawsuits in connection therewith and by causing their officers to
execute pleadings and other related documents. The institution and conduct of
litigation, the selection of attorneys and the settlement of litigation and
claims affecting the Trademarks and IP Rights in the Licensed Territory shall be
entirely within the discretion of Licensor and under Licensor's control and all
costs and expenses, including reasonable legal and investigative fees incurred
in connection with any such actions which are so undertaken, shall be borne by
Licensor. Licensee may, in its discretion, participate in such litigation
relating to infringing products at its own expense with its own attorneys. In no
event, however, will Licensor be required to take any action if it deems it
inadvisable to do so and Licensee will have no right to take any action with
respect to the Trademarks or IP Rights without Licensor's prior written consent.
If Licensee and Licensor participate in the litigations as co-plaintiffs, all
costs and expenses, including reasonable legal and investigative fees incurred
in connection with any such actions which are so undertaken, shall be borne
equally Licensor and Licensee, and each party's expenses shall be reimbursed out
of any monetary recovery obtained, and the remainder, if any, shall be divided
equally between the parties. If the monetary recovery obtained is not sufficient
to fully reimburse both parties, the parties' expenses shall be reimbursed on a
pro rata basis out of such monetary recovery.
 
8.7 Use of Trademarks on Business Materials. The use of the Trademarks by
Licensee in the masthead or letterhead of invoices, order forms, stationery and
related materials in advertising in telephone or other directory listings is
permitted only upon Licensor's prior written approval, which shall not be
unreasonably withheld, of the format in which the Trademarks are to be so used,
the juxtaposition of the Trademarks with other words and phrases, and the
content of the copy prior to the initial such use of the Trademarks and prior to
any material change therein; provided, however, that each such use of the
Trademarks is only in conjunction with the distribution or promotion of MOXG
Products and Services pursuant to this Agreement. Licensee shall not use any of
the Trademarks as part of a business or trade name without Licensor's prior
written approval.
 
8.8 No Use of Trademarks By Licensee After Termination. Upon termination of this
Agreement for any reason whatsoever, Licensee shall immediately discontinue any
and all use of the Trademarks and IP Rights in connection with products,
services or materials of any kind.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IX. TERM AND TERMINATION
 
9.1 Subject to the provisions of Article 8 hereof, this Agreement shall be for a
term (the "Term") starting as of the Effective Date and ending on the fifth
anniversary of the Effective Date, unless the Agreement is terminated pursuant
to Sections 9.2, 9.3 and 9.4 (an "Early Termination"). The Term of this
Agreement shall be automatically renewed and extended for additional one year
period unless otherwise terminated by either Party with a 30-day prior written
notice to the other Party.
 
9.2 Licensor shall have the right to terminate this Agreement upon written
notice to Licensee in the event Licensee:
 
9.2.1. fails to make any payment whatsoever due and payable pursuant to this
Agreement unless Licensee shall make all such payments within the thirty (30)
day period after receipt of written notice from Licensor;
 
9.2.2. commits a material breach of any other provision of this Agreement which
is not cured (if capable of being cured) within the sixty (60) day period after
receipt of written notice thereof from Licensor, or upon receipt of such notice
if such breach is not capable of being cured; or
 
9.2.3. proposes a challenge of the Trademarks or IP Rights under Section 8.3.
 
9.3. This Agreement shall terminate automatically without any notice to Licensee
in the event Licensee shall cease to carry on its business or becomes Insolvent,
or a petition in bankruptcy is filed against Licensee and is consented to,
acquiesced in or remains undismissed for sixty (60) days, or Licensee makes a
general assignment for the benefit of creditors, or a receiver is appointed for
Licensee.
 
9.4. Licensee shall have the right to terminate this Agreement upon written
notice to Licensor:
 
8.4.1. at any time on thirty (30) days’ notice to Licensor, provided Licensee is
not in breach and upon payment of all amounts due Licensor throughout the
effective date of termination; or
 
9.4.2. in the event Licensor commits a material breach of any of the provisions
of this Agreement and such breach is not cured (if capable of being cured)
within the sixty (60) day period after receipt of written notice thereof from
Licensee, or upon receipt of such notice if such breach is not capable of being
cured.
 
9.5 Upon termination of this Agreement, for any reason, all rights and licenses
granted to Licensee under the terms of this Agreement are terminated and
Licensor shall have the option, in its own discretion, to terminate any
sublicense granted by Licensee.
 
ARTICLE X. INDEMNIFICATION.
 
10.1 Licensor's Indemnification of Licensee. Licensor shall release, defend,
hold harmless and indemnify Licensee and each of its officers, directors,
controlling persons and agents from any claims, demands, causes of action,
judgments, settlements, fines or other costs (including reasonable attorneys'
fees) arising solely out of a third-party claim that the use by Licensee of the
Trademarks and IP Rights in strict accordance with the terms of this Agreement
violates the rights of such third party; provided, however, that such
indemnification obligation shall not apply to any use of the Trademarks and IP
Rights outside the Licensed Territory, notwithstanding Licensor's approval of
such use, absent written confirmation from Licensor that it accepts such
indemnification obligation. Licensee shall give Licensor prompt notice of any
such claim or suit. Licensor shall have the right to undertake and conduct the
defense of any suit so brought through counsel of Licensor's choice.
 
 
8

--------------------------------------------------------------------------------

 
 
10.2 Licensee's Indemnification of Licensor. Except as expressly provided in
Section 10.1, Licensee shall release, defend, hold harmless and indemnify
Licensor and each of its officers, directors, controlling persons and agents
from and against any claims, demands, causes of action, judgments, settlements,
fines or other costs (including reasonable attorneys' fees) which Licensor may
incur or be obligated to pay or for which it may become liable or be compelled
to pay in any action, claim or proceeding against it arising out of or in
connection with the business contemplated herein, including without limitation
Licensee's performance of this Agreement, any distribution or advertisement of
any MOXG Products and Services by Licensee in violation of any law. Licensor
shall give Licensee prompt notice of any such claim or suit. Licensee shall
undertake and conduct the defense of any suit so brought through counsel of
Licensee's choice, subject to Licensor's right of approval, not to be
unreasonably withheld or delayed. Notwithstanding the foregoing, prior to
entering into settlement of any such claim or suit which would be reasonably
likely to adversely affect any of the Licensor Marks and/or would be reasonably
likely to damage Licensor's goodwill, Licensee shall obtain Licensor's written
consent to such settlement (which consent shall not be unreasonably withheld or
delayed). The provisions of this section and Licensee's obligations hereunder
shall survive the expiration or termination of this Agreement.
 
ARTICLE XI. REPRESENTATIONS AND WARRANTIES
 
11.1 Licensor's Representations and Warranties. Licensor represents and warrants
to Licensee that:
 
(a)  It has the full right, power and authority to grant the rights herein
granted to Licensee, including without limitation the right to license the
Trademarks in accordance with this Agreement; and
 
(b)  Neither Licensor nor any Affiliate of Licensor has granted any third party
a license to use during the Term the Trademarks in violation of Licensee's
exclusive rights hereunder, and no such other license shall be granted to any
other party during the Term.
 
(c)  It is a corporation duly organized, validly existing and in good standing
under the laws of Florida, and has all requisite corporate power and authority
to own its properties and assets and to conduct its business as now conducted
and is duly qualified to do business in good standing in each jurisdiction in
which the nature of the business conducted by Licensor or the ownership or
leasing of its properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a material adverse effect on the business, operations, properties,
assets, condition or results of operation of Licensor (a "Material Adverse
Effect");
 
(d)      Authorization and Validity of Agreements.  Licensor has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Licensor and the
consummation by Licensor of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of Licensor, and no other corporate
proceedings on the part of Licensor are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 
 
11.2 Moxian BVI’s Representations, Warranties and Covenants. Moxian BVI
represents and warrants to Licensee that:
 
(a)      It is duly organized, validly existing and in good standing under the
laws of British Virgin Islands and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business in good standing in each
jurisdiction in where the nature of the business conducted by Moxian BVI or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of Moxian BVI.
 
(b)  On the Effective date, immediately before the transactions to be
consummated pursuant to this Agreement, Moxian BVI has a total of 2 shares of
ordinary shares issued and outstanding. Licensor shall own 100% of the equity
interest of Moxian BVI immediately prior to the Effective Date.
 
11.3 Licensee's Representations, Warranties and Covenants. Licensee represents
and warrants to Licensor that:
 
(a)  It has the full right, power and authority to enter into this Agreement and
perform its obligations hereunder;
 
(b)  It is not currently in and has not filed for bankruptcy protection;
 
(c)  It has adequate resources and personnel to distribute and promote the MOXG
Products and Services within the Licensed Territory;
 
(d)  It shall take all actions required by any local, national, state or
regional agency, government or commission to exercise the rights licensed
hereunder and to perform its obligations hereunder in compliance with applicable
law. Licensee shall immediately provide Licensor with copies of any
communication to or from any such agency, government or commission that relates
to or affects this Agreement or the Trademarks in a material respect;
 
(e)  No event has occurred that, at or prior to the date hereof, would have a
material adverse impact on the business, operation or condition (financial or
otherwise) of Licensee;
 
(f)  It is duly organized, validly existing and in good standing under the laws
of Nevada. It has all entity power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action and no other proceedings on the part of
the Licensee are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.
 
 
10

--------------------------------------------------------------------------------

 
 
11.4 Moxian CN SAMOA's Representations, Warranties and Covenants. Moxian CN
SAMOA represents and warrants to Licensor that:
 
(a)      It is duly organized, validly existing and in good standing under the
laws of Samoa and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted and is duly
qualified to do business in good standing in each jurisdiction in where the
nature of the business conducted by Moxian CN SAMOA or the ownership or leasing
of its properties makes such qualification and being in good standing necessary,
except where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of Moxian CN SAMOA.
 
11.5 Risks of the Business. Licensee recognizes that there are many
uncertainties in the business contemplated by this Agreement. Licensee agrees
and acknowledges that other than those representations explicitly contained in
this Agreement, if any, no representations, warranties or guarantees of any kind
have been made to Licensee, either by Licensor or its Affiliates, or by anyone
acting on their behalf. Without limitation, no representations concerning the
value of the MOXG Products and Services or the prospects for the level of their
subscription or profits have been made and Licensee has made its own independent
business evaluation in deciding to distribute the MOXG Products and Services on
the terms set forth herein.

 
ARTICLE XII. CONFIDENTIALITY
 
12.1 Subject to the parties’ rights and obligations pursuant to this Agreement,
Licensor and Licensee agree that during the term of this Agreement and for two
(2) years thereafter, each of them:
 
12.1.1. will keep confidential and will cause their Affiliates and, in the case
of Licensee, its Sublicensees, to keep confidential, the Confidential
Information disclosed to it by the other party, by taking whatever action the
party receiving the Confidential Information would take to preserve the
confidentiality of its own Confidential Information, which in no event shall be
less than reasonable care; and
 
12.1.2. will only disclose that part of the other’s Confidential Information to
its officers, employees or agents that is necessary for those officers,
employees or agents who need to know to carry out its responsibilities under
this Agreement; and
 
12.1.3. will not use the other party’s Confidential Information other than as
expressly set forth in this Agreement or disclose the other’s Confidential
Information to any third parties under any circumstance without advance written
permission from the other party; and
 
12.1.4. will, within sixty (60) days of termination of this Agreement, return
all the Confidential Information disclosed to it by the other party pursuant to
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
12.2. The obligations of confidentiality described above shall not pertain to
that part of the Confidential Information that:
 
12.2.1. was known to the recipient prior to the disclosure by the disclosing
party; or
 
12.2.2. is at the time of disclosure or has become thereafter publicly known
through no fault or omission attributable to the recipient; or
 
12.2.3. is rightfully given to the recipient from sources independent of the
disclosing party; or
 
12.2.4. is independently developed by the receiving party without use of or
reference to the Confidential Information of the other party; or
 
12.2.5. is required to be disclosed by law in the opinion of recipient’s
attorney, but only after the disclosing party is given prompt written notice and
an opportunity to seek a protective order.
 
ARTICLE XIII. MISCELLANEOUS
 
13.1 Independent Contractors. Licensee shall act as an independent contractor
under the terms of this Agreement and is not now, or in the future, an agent or
legal representative of Licensor for any purpose. Licensee does not have the
power to bind Licensor in any way. Licensor shall act as an independent
contractor under the terms of this Agreement and is not now, or in the future,
an agent or legal representative of Licensee for any purpose. Licensor does not
have the power to bind Licensee in any way.
 
13.2 Choice of Law; Choice of Forum. This Agreement shall be construed according
to the laws of the State of New York. The parties hereto agree to accept the
exclusive jurisdiction and venue of the courts of the State of New York, and the
federal district courts situated in New York, New York for the adjudication of
any dispute arising in connection with or related to this Agreement or the
interpretation of this Agreement. The parties hereby submit to the personal
jurisdiction of the foregoing courts for the adjudication of any dispute arising
out of or related to this Agreement and waive any objection based on the lack of
personal jurisdiction.
 
13.3 Partial Invalidity. If any of the provisions of this Agreement is held to
be invalid, void, or unenforceable, the remainder of the provisions shall remain
in full force and effect and shall in no way be affected, impaired, or
invalidated.
 
13.4 Force Majeure. Neither party hereto shall be under any liability hereunder
to the other on account of any loss, damage or delay occasioned or caused by
lockouts, strikes, riots, fires, explosions, blockade, civil commotion,
epidemic, insurrection, war or warlike condition, the elements, embargoes,
failure or inability to obtain material or transportation facilities, acts of
God or the public enemy, compliance with any law, regulation or other
governmental order or other causes beyond the control of the party affected,
whether or not similar to the foregoing; provided, however, that if such
condition continues for three (3) months and is not industry-wide but applies
only to Licensee, Licensor may terminate the Term on thirty (30) days' written
notice which may be given at any time after said three (3) month period; and
provided, further, that nothing herein shall at any time excuse any accrued
obligation for the payment of money.
 
 
12

--------------------------------------------------------------------------------

 
 
13.5 Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire agreement between Licensor and Licensee concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements
between the parties. This Agreement may be amended only by an instrument in
writing that expressly refers to this Agreement and specifically states that it
is intended to amend it. No party is relying upon any warranties,
representations, or inducements not set forth herein.
 
13.6 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed valid and sufficient if delivered by
personal service or overnight courier or if dispatched by registered mail,
postage prepaid, in any post office, or if dispatched by telefax, promptly
confirmed by letter dispatched as above provided, addressed as follows:
 
If to Licensor:
 
Moxian Group Holdings, Inc.
 
Unit No. 304, New East Ocean Centre,
 
No 9 Science Museum Road, T.S.T.,
 
Kowloon, Hong Kong
 
Tel: (606) 928-1131
 
Attn: Liew Kwong Yeow, CEO
 
 
If to Moxian BVI:

 
Moxian Group Holdings Limited
 
Unit No. 304, New East Ocean Centre,
 
No 9 Science Museum Road, T.S.T.,
 
Kowloon, Hong Kong
 
 
If to Licensee:
 
Moxian China, Inc.
 
Room 2313-2315 , Block B, Zhongshen Garden, Caitian South Road
 
Futian District, Shenzhen
 
Guangdong Province, China 518101
 
Tel: +86 (0)755-66803251
 
Attn: Ng Kian Yong, CEO
 
 
13

--------------------------------------------------------------------------------

 
 
If to Moxian CN SAMOA:
 
Room 2805-06, 28/F
 
Paul Y Center
 
51 Hung To Road, Kwun Tong
 
Kowloon, Hong Kong
 
Attn: Ng Kian Yong, Director

 
13.7 Binding Nature. This Agreement shall be binding on and inure to the benefit
of the parties hereto, their successors and permitted assigns.
 
13.8 Section Headings. The section and subsection headings and the captions of
the Exhibits appear only as a matter of convenience and shall not affect the
construction of the Agreement.
 
13.9 Authority. Each party represents that the person signing this Agreement on
its behalf has been duly authorized and empowered to execute this Agreement.
 
13.10 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be considered an original but which together shall constitute one
and the same instrument.
 
13.11 Construction. Each party has carefully reviewed this Agreement,
understands its terms, sought legal advice with respect to this Agreement, and
has relied wholly on its own judgment and knowledge and has not been influenced
to any extent whatsoever in making this Agreement by any representations or
statements made by any other party or anyone acting on behalf of any other
party. Any rules of construction construing an agreement against the drafting
party shall not apply to the construction of this Agreement.
 
13.12 Schedules. The attached exhibits shall form a part of this Agreement and
are hereby incorporated into this Agreement by reference.


[Signature Page Follows]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the day and year below written.
 

 
MOXIAN GROUP HOLDINGS, INC.
       
By:
/s/ Liew Kwong Yeow   
Name: Liew Kwong Yeow
 
Title:   Chief Executive Officer




 
MOXIAN CHINA, INC.
       
By:
/s/ Ng Kian Yong   
Name: Ng Kian Yong
 
Title:   Chief Executive Officer

 

 
MOXIAN GROUP LIMITED
       
By:
/s/ Nicholas Lin  
Name: Nicholas Lin
 
Title:   Director

 

 
MOXIAN CN GROUP LIMITED
       
By:
/s/ Ng Kian Yong   
Name: Ng Kian Yong 
 
Title:   Director 



 
15

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Intellectual Properties
 
Trademarks


Type
Marks
Application No.
Country
Status
Trademark
 
[img02.jpg]
85931344
United States of America
Pending
Trademark
 
[img02.jpg]
302534274
Hong Kong
Approved
Trademark
 
[img02.jpg]
13460714
China
Pending
Trademark
 
[img03.jpg]
13460852
China
Pending
Trademark
 
[img04.jpg]
10624504
China
Pending transfer
to Moxian
Technologies
Shenzhen Co. Ltd
Trademark
 
魔线
13461178
China
Pending
Trademark
[img03.jpg]
10624435
China
Pending transfer to Moxian Technologies Shenzhen Co. Ltd

 
Patent


The application to patent the technologies of the MOXG Platform has been
submitted in China on 27th December 2013 MOXG Platform is a social marketing
platform. The unique feature of MOXG Platform is that it can locate the merchant
that matches the needs of consumers and provide a series of interactive tools
for merchants to promote their sales, including, MO-Points, online games, prize
rewards, etc.


Copyright


MOXG also submitted the application of copyright for its mascot, “Moya”. Moya is
a mascot representing Moxian.
 
Domain Name
 
MOXG granted MOXC the license to use its domain name: http://moxian.com/.
 
 
 16

--------------------------------------------------------------------------------



 


 